Citation Nr: 1047945	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for cognitive disorder.

2.  Entitlement to service connection for chronic headache 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, Father and Sister


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran had active duty service from May 1984 to February 
1996.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2008, a statement of the case 
was issued in July 2008, and a substantive appeal was received in 
August 2008.  A Board hearing was held in December 2008.

The Board observes that the Veteran submitted additional evidence 
at the Board hearing along with a waiver of RO consideration of 
this evidence.  He also submitted additional evidence in January 
2010.  In an October 2009 motion, the Veteran's representative 
waived RO consideration of this evidence.  Nevertheless, as this 
case is being remanded for further development, the RO will have 
the opportunity to consider this evidence.  

The issues of entitlement to increased ratings for myofascial 
pain syndrome of the thoracolumbar spine as well as neck and 
upper back, pain disorder to include depression, tinnitus, 
bilateral hearing loss, chronic trochanteric bursitis of the left 
hip as well as entitlement to service connection for right 
shoulder disability, residuals of head injury with nerve damage 
to shoulders, arms, legs and feet and right foot disability were 
also on appeal from rating decisions issued by the RO.  However, 
in July 2008 statements, the Veteran stated that he wished to 
withdraw his appeal with respect to these issues.  Accordingly, 
there remain no allegations of errors of fact or law for 
appellate consideration of these issues.  See 38 C.F.R.  § 20.204

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veteran is seeking entitlement to service connection for 
cognitive disorder and a chronic headache disability.  
Specifically, he asserts that these disabilities are due to a 
head injury he suffered in May 1993 while in service when a Conex 
insert weighing approximately one ton fell from a truck knocking 
him to the ground.  In the alternative, the Veteran asserts that 
these disabilities are secondary to his service-connected pain 
disorder to include depression.  Service treatment records do 
document the May 1993 accident.  Further, the records show other 
prior incidents where the Veteran hit his head.  Moreover, 
service treatment records also document complaints of headaches.  

After service, the Veteran was afforded a VA neurological 
examination in April 1996, which found no obvious neurologic 
abnormality.  However, the examiner did not specifically address 
any cognitive deficits or complaints of headaches.  Subsequent VA 
mental health treatment records approximately in June 2001 showed 
an assessment of cognitive disorder.  However, a July 2002 VA 
psychiatric examination gave an impression of rule out cognitive 
disorder.  Subsequent VA mental health records continued to show 
a "working" diagnosis of organic personality disorder and 
cognitive disorder secondary to head trauma.  An August 2005 
record indicated that the Veteran most likely had cognitive 
problems secondary to his head trauma and would profit from 
neuropsychological testing.  Another treatment record also showed 
an assessment of chronic headache with mixed features and follow 
up records showed complaints of migraine headaches.   Private 
treatment records during this time period also showed complaints 
of headaches.  

Nevertheless, an April 2006 VA neurological examination again 
found no evidence of neurologic abnormality, but the examiner 
again did not specifically address any cognitive deficits or 
complaints of headaches.  A contemporaneous VA psychiatric 
examination observed that if there were cognitive changes, they 
were so mild that they were not apparent from a clinical 
evaluation, and therefore further testing would be required.  
However, the examiner continued that if they were just mild, 
further testing would not be sufficient evidence for a diagnosis 
of organic personality or cognitive disorder unless there was 
evidence of an inability to perform occupationally or socially 
due to his symptoms.  Subsequently, a handwritten note identified 
to be from this examiner appeared to indicate that the Veteran 
likely suffered traumatic brain injury secondary to fall.  
Despite the recommendation for further testing, it does not 
appear that further testing was done.    

An October 2006 private evaluation showed that the Veteran 
complained of memory problems related to head trauma.  However, 
the examiner indicated that it was not clear whether or not all 
the symptoms were directly related to head trauma or not.  The 
Veteran underwent a private neuropsychological evaluation in June 
2007 and in an August 2007 report, the examiner opined that the 
temporal relationship between the Veteran's injury and reported 
onset of his symptoms suggested that it was plausible that his 
current deficits were related to the head trauma.  However, the 
examiner noted that neuroimaging studies were not available and 
would be helpful to clarify the nature of his head trauma.   He 
continued that the Veteran also had headaches and multifocal 
chronic pain that likely contributed to his symptoms.  The 
Veteran was afforded another VA psychiatric examination in August 
2007.  An assessment of cognitive disorder was given.  However, 
the examiner determined that it was highly unlikely that 
persistent cognitive deficits were related to traumatic brain 
injury, but rather they were more likely than not related to pain 
and other somatic experiences that the Veteran was having.  

A January 2008 VA record stated that a traumatic brain injury 
consult was ordered.   A neurology consult was done in May 2008.  
After examining the Veteran and taking a thorough history, the 
examiner diagnosed unspecified condition of the brain.  The 
examiner noted that an MRI of the brain was negative and 
neuropsych testing appeared to point to a problem most likely 
related to an anxiety state and emotional stress.  However, a 
December 2008 private opinion from the Veteran's treating family 
practitioner stated that the Veteran demonstrated mild deficits 
and that while psychological factors appeared to exacerbate his 
difficulties, these factors were insufficient to explain his 
deficits.  The examiner continued that based on the June 2007 
private consult, it was certainly plausible that the injury had 
played a role in the Veteran's current problems.  

Give the inconsistencies in the current medical record as to 
whether the Veteran suffers from a separate cognitive disorder as 
well as the complexity of this issue, the Board finds that the 
Veteran should be afforded a VA neuropsychological examination 
with a medical doctor who specializes in traumatic brain injury 
to determine whether the Veteran suffers from a separate 
cognitive disorder due to a head injury incurred in service, 
whether his cognitive deficits are part in parcel of his already 
service-connected psychiatric disability, or whether they are 
proximately due to or aggravated by his service-connected 
disability pursuant to 38 C.F.R. § 3.310.  Moreover, despite 
service treatment records and current treatment records 
documenting complaints of headaches, none of the VA examinations 
thus far have addressed whether the Veteran has a chronic 
headache disability due to service or secondary to his service-
connected psychiatric disability.  Accordingly, both of these 
issues must be returned to the RO in order to afford the Veteran 
an appropriate VA examination.  

Lastly, it appears that the Veteran has received continuous 
treatment for his disabilities at the VA.  However, the most 
recent treatment records associated with the claims file are from 
July 2008.  As VA medical records are constructively of record 
and must be obtained, the RO should obtain VA treatment records 
from July 2008 to the present.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet.App. 611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1. Appropriate action should be taken to 
obtain copies of all VA treatment records 
from July 2008 to the present. 

2.  The Veteran should be scheduled for an 
appropriate  VA neuropsychiatric 
examination with a medical doctor.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should clearly indicate whether 
the Veteran suffers from a separate 
cognitive disability or whether any 
cognitive deficits are part in parcel of 
his already service-connected psychiatric 
disability.  The examiner should also 
determine whether the Veteran suffers from 
a chronic headache disability.  If the 
examiner determines that the Veteran does 
suffer from either or both of these 
disabilities, they should respond to the 
following:

      a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current cognitive disability 
and/or chronic headache disability are 
causally related to service, to include the 
May 1993 accident?    

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current cognitive disability and/or 
chronic headache disability are proximately 
due to, or caused by, the Veteran's 
service-connected psychiatric disability?  

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
any current cognitive disability and/or 
chronic headaches disability have been 
aggravated by the Veteran's service-
connected psychiatric disability?

A detailed rationale should be provided for 
all opinions expressed 

3.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the above 
questions have been clearly answered and a 
rationale furnished for all opinions.  If 
not, appropriate action should be taken to 
remedy any such deficiencies in the 
examination report.  Further, the RO should 
determine if any additional medical 
opinions should be posed to the examiner in 
view of the findings on examination.  For 
example, if the examiner finds that a 
cognitive disorder is related to service or 
to a service-connected disability, an 
opinion might be necessary on the question 
of whether any headache disability is 
proximately due to or caused by, or has 
been aggravated by, the cognitive disorder.   

4.  After all necessary development has 
been accomplished, the RO should review the 
expanded records and readjudicate the 
issues on appeal.  If the benefits remain 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

